Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 1 of 27




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-01750-MEH

 VICTOR MORENO,

        Plaintiff,

 v.

 SPECIALIZED BICYCLE COMPONENTS, INC.,

       Defendant.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

 Michael E. Hegarty, United States Magistrate Judge.

        Before the Court is Defendant’s Motion for Summary Judgment (ECF 81) and Motion for

 Leave to File a First Amended Answer (ECF 93). The Motions are fully briefed, and the Court

 finds that oral argument would not materially assist in their adjudication. For the reasons that

 follow, the summary judgment motion is denied and the motion to amend is granted.

                                          BACKGROUND

 I.     Claims for Relief

        Plaintiff alleges that he was biking in Red Rocks Park while wearing Defendant’s helmet.

 He crashed at a bend in the road and collided into a railing. He attributes his resulting head injuries

 to the helmet, which he contends did not perform as it should have. He seeks to hold Defendant

 liable for his injuries on the theory that the helmet’s design was defective. He expresses that theory

 of wrongdoing through various product liability, tort, and breach of warranty causes of action.
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 2 of 27




 Plaintiff does not assert a separate claim of defective manufacture 1 or inadequate warnings or

 instructions.

 II.    Scope of the Record

        A.       Defendant’s Reliance on the Declaration of Dave Debus

        Dave Debus has worked for Defendant as its Director of Product Creation, Helmets, since

 February 2020 (and thus after the helmet’s manufacture and Plaintiff’s injury). Mr. Debus’ duties

 in that role “include managing helmet projects through design and into manufacturing, managing

 the design/development team in the United States and China, and responsibility for delivery of

 helmet products to the market.” ECF 81-3 at ¶ 1. Defendant uses his declaration to describe the

 helmet’s physical characteristics and its certification process. Mr. Debus relies on his employment

 experience and records review for his testimony.

        Plaintiff objects to the declaration because Defendant did not disclose Mr. Debus as a

 witness. Defendant explains that it is using Mr. Debus as its new “Person Most Qualified” witness

 in the place of Clinton Mattacola who no longer is an employee. Plaintiff deposed Mr. Mattacola

 on January 16, 2020, and Plaintiff does not contend that Mr. Debus’ testimony is inconsistent with

 Mr. Mattacola’s. Even if Defendant should have disclosed Mr. Debus sooner, the Court sees no

 reason to preclude the use of his declaration for summary judgment purposes. Defendant explains

 how Mr. Debus is competent about the subject of his declaration in compliance with Fed. R. Civ.

 P. 56(c)(4), and Plaintiff raises no argument for why it otherwise would be inadmissible as

 evidence at trial to support a Fed. R. Civ. P. 56(c)(1) objection.




 1
   Plaintiff cites Ms. Chatham’s affidavit to make the alternative claim that if its design was not
 defective then its manufacture must have been because in the accident it did not perform
 according to the safety standards it was designed to meet. However, because the Court excludes
 Ms. Chatham’s affidavit from consideration, it also excludes the manufacturing defect claim.
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 3 of 27




        On the present arguments, the Court sees no basis to exclude Mr. Debus’ declaration from

 consideration.

        B.        Plaintiff’s Reliance on New Affidavits from His Expert Witnesses

        Plaintiff’s two primary expert witnesses are Christopher Yakacki, Ph.D., and Lillian

 Chatham, MSME. A dispute concerning them relevant to the summary judgment ruling involves

 new affidavits that Plaintiff produced for the first time in his Response. At ECF 90-3 is Dr.

 Yakacki’s affidavit, and at ECF 90-6 is Ms. Chatham’s affidavit. Both were signed on May 27,

 2021, the day before Plaintiff filed his Response. Defendant complains that both affidavits add to

 the record new opinions and claims not previously expressed. “Plaintiff’s experts opine for the

 very first time that the Max helmet did not comply with all CPSC and Snell Memorial Foundation

 standards,” and otherwise “bolster prior opinions and testimony that [Defendant] attacked in the

 motion.” ECF 97 at 3.

        Defendant complains that Dr. Yakacki tries to correct and bolster deposition testimony in

 which he admitted that he did not conduct a test to calculate the amount of force needed to displace

 Plaintiff’s helmet either as currently designed or with the proposed alternative design. Defendant

 objects to Ms. Chatham’s attempt to address her lack of testing or underlying scientific analyses

 or data to support her opinion that the helmet, had it stayed on Plaintiff’s head, would have

 prevented the head injury. Defendant also challenges Ms. Chatham’s opinion that the helmet

 suffers from a manufacturing defect not only because she asserts it for the first time in the disputed

 affidavit but because it lacks the support of reliable scientific methods or principles required by

 Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharm., 509 U.S. 579, 593-94 (1993).

        Defendant regards the new affidavits as impermissible supplementation. An expert witness

 shall produce a final, comprehensive written report that is “a complete statement of all opinions
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 4 of 27




 the witness will express” and contains all supporting bases and reasoning. Fed. R. Civ. P.

 26(2)(B)(i). Supplementation is permitted, Fed. R. Civ. P. 26(e)(1), and indeed is required if “the

 information initially provided is incomplete or incorrect,” Henderson v. Nat’l R.R. Passenger

 Corp., 412 F. App’x 74, 80 (10th Cir. 2011). Otherwise, supplementation is limited to “the narrow

 purpose [of] correcting inaccuracies or adding information that was not available at the time of the

 initial report.” S.E.C. v. Nacchio, No. 05-cv-00480-MSK-CBS, 2008 WL 4587240, at *3, n.3 (D.

 Colo. Oct. 15, 2008).

        Because Defendant raises the objection in its Reply, the Court does not have Plaintiff’s

 position on the matter. Nevertheless, the record is clear that the expert witnesses wrote the

 affidavits after the conclusion of discovery, after Defendant had written its summary judgment

 motion, and indeed for the purpose of addressing the arguments Defendant raised therein. Nor does

 Plaintiff explain in his Response his reliance on them and how he may do so.

        For present purposes, the Court does not decide whether the expert witnesses are using the

 new affidavits simply to explain and clarify previously stated opinions in some permissible way.

 Instead, the Court excludes from consideration the new affidavits to simplify the summary

 judgment analysis. The Court will look only to their reports and deposition testimony that predate

 the summary judgment motion.

        C.      Description of the Helmet’s Parts

        Dispositive to this lawsuit is whether the helmet came off Plaintiff’s head before impact

 and the parts designed to prevent it from doing so. The parties disagree on how to refer to certain

 aspects of the helmet. Dr. Yakacki defines the helmet’s “retention system” as “a complete

 assembly (i.e., a system of components) that secures the helmet in a stable position to the wearer’s

 head.” ECF 90-3 at 34. The most basic components are the straps that come down from the helmet
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 5 of 27




 past the wearer’s ears and the strap that connects them under the wearer’s chin which is closed by

 a buckle. Defendant refers to the subject helmet’s retention system in equivalent terms. ECF 81 at

 ¶ 5.

        A helmet also may have an “occipital stabilizer” which is at the helmet’s rear and sits

 behind the wearer’s head. Dr. Yakacki defines it as “a component that adjusts circumferentially

 around the head and makes contact with the occipital bone.” ECF 90-3 at 34. It may incorporate

 some device such as a headband or knob that adjusts the fit. The subject helmet had an occipital

 stabilizer component which Defendant describes as “a plastic circumferential ring which is

 adjusted by a dial at the rear of the head to help ensure proper fit,” and indeed, Defendant refers to

 it as the helmet’s “fit system.” ECF 81 at ¶ 5. Plaintiff disagrees that the occipital stabilizer “fit

 system” is separate and apart from the helmet’s “retention system.” Rather, Plaintiff argues that

 the occipital stabilizer should be considered as an additional component of the retention system.

 ECF 90 at ¶ 5.

        Because the parties dispute how to refer to the occipital stabilizer (whether as the helmet’s

 fit system or retention system) and because that dispute is material to the lawsuit, the Court will

 discuss that particular component in a neutral way. For purposes of the below discussion, the Court

 will avoid using the term “fit system” as a way to refer to the occipital stabilizer unless otherwise

 appropriate for the discussion. Where the Court refers to the helmet’s “retention system,” it does

 so without implying whether the occipital stabilizer is or should be part of it.

 III.   Material Undisputed Facts

        1.        On June 19, 2017, Plaintiff was riding his bicycle through Red Rocks Canyon in

 Jefferson County. ECF 81-5 at 9.
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 6 of 27




        2.      Plaintiff had never been through this area before. He was traveling downhill and

 attempting to negotiate a hairpin turn in the road. He lost control and fell, or was thrown, from his

 bicycle. ECF 81-5 at 10-19.

        3.      The parties dispute the details about how the accident happened with regard to his

 speed and path of travel as well as the exact location where Plaintiff came off his bicycle. ECF 90

 at 3, ¶ 3; ECF 97 at 5, ¶ 3. However, the parties do not dispute that ultimately Plaintiff’s head

 struck a wooden guardrail support post, causing injury. ECF 81-5 at 10-19.

        4.      At the time of the accident, Plaintiff was wearing Defendant’s “Max” model

 helmet, which he had bought sometime in 2016. ECF 1 at ¶¶ 14-16.

        5.      The Max model helmet has a thermoplastic exterior shell and a liner made from

 polystyrene bead foam (sometimes called “EPS”). There is “a plastic circumferential ring that is

 adjusted by a dial at the rear of the head to help ensure proper fit” [which Defendant refers to as

 “the fit system” and is consistent with Dr. Yakacki’s definition of an occipital stabilizer]. There

 are nylon webbing strips anchored to the helmet at four locations, and there is a nylon strap with a

 plastic buckle assembly that can be adjusted according to the wearer’s head size [which Defendant

 says compromises the helmet’s retention system]. ECF 81-13 at ¶ 2.

        6.      Plaintiff’s Claims for Relief are: (1) Negligence, (2) Strict Product Liability, (3)

 Manufacturer’s Negligence, (4) Strict Product Liability for Misrepresentation of Fact, (5) Breach

 of Express Warranty, and (6) Breach of Implied Warranty of Merchantability. ECF 1.

        7.       Plaintiff’s claims are premised on the allegation that the Max model helmet is

 defective in design because it became displaced at some point during the accident sequence and

 did not shield his head from the direct strike against the guardrail post. ECF 81 at ¶ 7. His claims
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 7 of 27




 also rely on the tests that Dr. Yakacki had performed on the subject helmet and exemplars. ECF

 90 at ¶ 7.

         8.       Plaintiff retained Christopher M. Yakacki, Ph.D., of KIC Consulting, to conduct a

 helmet performance analysis. ECF 81-6.

         9.       Dr. Yakacki offered several opinions regarding the design of Defendant’s Max

 helmet. ECF 81-7 at 20. Among them, Dr. Yakacki opined that:

               a. “the retention system, particularly the occipital stabilizer, was not adequately

                  secured to the helmet,”

               b. Defendant “did not quantify the strength of the occipital stabilizer connection to the

                  EPS foam,” and

               c. Defendant should have designed the helmet “such that the nylon straps were

                  interwoven through the occipital stabilizer.”

         10.      According to Defendant, Dr. Yakacki does not expressly say that the Max helmet

 falls short of all applicable CPSC standards and B-90A certification standards. 2 ECF 81 at ¶ 10.

         11.      Dr. Yakacki does not opine that the warnings that accompanied the helmet at the

 time of purchase were inadequate. ECF 81-9 at 18.




 2
   Neither party points to where Dr. Yakacki directly addresses this particular point one way or
 the other. Because Dr. Yakacki did not expressly find non-compliance, Defendant infers that he
 regarded the helmet as compliant. Plaintiff responds that Dr. Yakacki’s statement about
 insufficient testing implies non-compliance with safety standards. Testing the occipital
 stabilizer’s performance as part of the helmet’s retention system, would have shown a reduced
 ability to remain on a wearer’s head. ECF 81-7 at 20. From Dr. Yakacki’s opinion about the
 omitted test, Plaintiff reasons that a compliant helmet would have been more secure and thus
 would have performed under the same circumstances of his accident. Because the helmet failed
 to remain on his head, it must not have complied with safety standards.
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 8 of 27




        12.     Dr. Yakacki does not expressly say that the helmet Plaintiff was wearing at the time

 contained a manufacturing defect. 3 ECF 81 at ¶ 12.

        13.     Dr. Yakacki proposes an alternative helmet design in which the straps are routed

 through the occipital stabilizer fit system. Had the helmet been designed in that fashion, then “more

 likely than not it would not have come off [Plaintiff’s] head” during the accident. Dr. Yakacki

 based that opinion on his surrogate testing. ECF 90-4 at 1.

        14.     Dr. Yakacki did not perform certain tests to measure the amount of force needed to

 remove the helmet from someone’s head. He did not “put a helmet or an occipital stabilizer on

 somebody’s head and tighten it to whatever degree . . . and determine how much force it took to

 take the occipital stabilizer off of somebody’s head.” ECF 81-9 at 6. He did not conduct a

 “scientific analysis” to determine the amount of force that caused the damage to the helmet. Id. at

 10. He did not confirm whether the forces that caused the foam compression damage also was

 sufficient to compromise the integrity of the mouth port. Id. at 11-12. He does not know how much

 force the guardrail impact “translated into the helmet.” Id. at 15. However, that does not mean Dr.

 Yakacki conducted no tests. For example, he conducted surrogate testing 4 whereby he observes

 how difficult it is for a surrogate person to remove the helmet. Id. at 13-14, 17.

        15.     Dr. Yakacki conducted no scientific analysis to calculate the amount of force that

 the alternatively designed helmet experienced during surrogate testing. ECF 81-9 at 13-14.


 3
   To show a fact dispute over whether a manufacturing defect existed, Plaintiff relies on Ms.
 Chatham’s affidavit. There, Ms. Chatham opines that if the helmet’s design was proper, then the
 fact that it failed during the accident implies a manufacturing defect. However, Plaintiff’s
 reliance on Ms. Chatham’s affidavit does not create a fact dispute. First, the Court disregards it
 as being made too late, and second, Ms. Chatham does not expressly mention any manufacturing
 defect. Thirdly, even if Ms. Chatham had considered the potential of a manufacturing defect, it
 does not concern whether Dr. Yakacki did so.
 4
   Defendant argues that Dr. Yakacki’s “surrogate testing is unreliable because it is not based on
 reliable scientific methods or principles.” ECF 97 at ¶ 14.
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 9 of 27




        16.     Plaintiff retained Lillian Chatham, MSME, of Ponderosa Associates Limited to

 conduct a biomechanical analysis of his injuries. 5 ECF 81-6 at 3-4.

        17.     To support her opinion that Plaintiff “likely would not have received a skull

 fracture” had his helmet remained on his head at the time of the guardrail impact, Ms. Chatham

 relied on the “literature” she cited in her report which consists of peer-reviewed literature about

 analyses of how helmets reduce head injury in bike accidents and the baseline standards derived

 from skull testing. ECF 81-10 at 7; ECF 90-5.

        18.     Before Defendant put the Max helmet model in the public marketplace for

 purchase, it had sent samples to the Southern Impact Research Center (“SIRC”) for certification.

 ECF 81-13 at ¶ 3.

        19.     SIRC is an independent testing laboratory accredited by the American Association

 of Laboratory Accreditation (“A2LA”). A2LA is an internationally recognized accreditation body

 and also a member of the ASTM Committee for Helmets. Id.

        20.     SIRC tested the Max helmet model pursuant to the requirements of the Consumer

 Product Safety Commission (“CPSC”)’s Safety Standard for Bicycle Helmets, 16 C.F.R. §§ 1203,

 et seq. (“Helmet Standard”). The Max helmet became CPSC certified in 2009. ECF 81-13 at ¶ 3.

        21.     CPSC requires batch testing of every production lot to ensure ongoing compliance.

 SIRC conducted the required batch testing on the Max helmet line consistently during its




 5
   Plaintiff adds that Ms. Chatham also is a helmet standards expert (ECF 90 at ¶ 16), and indeed,
 she opined about helmet standards in her report (ECF 90-8). Defendant objects that Plaintiff did
 not disclose her as a “helmet standards expert.” However, in his “Initial F.R.C.P. 26(a)(2) Expert
 Disclosures” (ECF 81-6) on which Defendant relies, Plaintiff does not expressly state Ms.
 Chatham’s subject matter areas of expertise. Defendant does not explain how conducting a
 biomechanical analysis means Ms. Chatham cannot be a helmet standards expert, nor did
 Defendant object to her helmet standards opinion when she rendered her initial report. Therefore,
 the Court denies Defendant’s request at ECF 97 at ¶ 16 to exclude her helmet standards opinion.
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 10 of 27




 production run. Id. Nevertheless, as Plaintiff adds citing 16 C.F.R. § 1203.33(b)(5), every single

 helmet must comply with governing standards. ECF 90 at ¶ 21.

         22.     Unlike CPSC certification, the B-90A certification is voluntary, and it entails more

 stringent testing standards. The Snell Memorial Foundation tested the Max helmet for B-90A

 certification. ECF 81-13 at ¶ 4; ECF 1 at ¶ 13.

         23.     The Max helmet passed the Snell Memorial Foundation’s testing and earned B-90A

 certification in 2009. Thereafter, the Snell Memorial Foundation conducted batch testing. ECF 81-

 13 at ¶ 4.

         24.     In 2015, Defendant added a webbing splitter to the Max helmet design for stability

 purposes. Id. at ¶ 3.

         25.     In 2015, SIRC tested the Max helmet with the webbing splitter addition and

 certified it as CPSC compliant. Id.

         26.     In 2015, the Snell Memorial Foundation tested the new Max helmet design and

 gave it B-90A certification. Id. at ¶ 4.

                                       LEGAL STANDARDS

 I.      Fed. R. Civ. P. 56(c)

         A motion for summary judgment serves the purpose of testing whether a trial is required.

 Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). “Summary judgment is not

 a disfavored procedural shortcut. Instead, it is an important procedure designed to secure the just,

 speedy and inexpensive determination of every action.” Evans v. Cawthorn, No. 16-3095-DDC-

 ADM, 2019 WL 5787952, at *3 (D. Kan. Sept. 6, 2019) (citing Celotex Corp. v. Catrett, 477 U.S.

 317, 327 (1986)).

         A court shall grant summary judgment if the pleadings, depositions, answers to
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 11 of 27




 interrogatories, admissions, or affidavits show there is no genuine issue of material fact, and the

 moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A fact is material if

 it might affect the outcome of the lawsuit under the governing substantive law. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 255 (1986).

        The moving party bears the initial responsibility of providing to the court the factual basis

 for its motion. Celotex, 477 U.S. at 327. “The moving party may carry its initial burden either by

 producing affirmative evidence negating an essential element of the nonmoving party’s claim, or

 by showing that the nonmoving party does not have enough evidence to carry its burden of

 persuasion at trial.” Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002).

        If the movant properly supports a motion for summary judgment, the non-moving party

 has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S. at

 322. That is, the opposing party may not rest on the allegations contained in the complaint, but

 must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

 Anderson, 477 U.S. at 247-48 (“[T]he mere existence of some alleged factual dispute between the

 parties will not defeat an otherwise properly supported motion for summary judgment; the

 requirement is that there be no genuine issue of material fact.”). These specific facts may be shown

 “by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

 themselves.” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998) (quoting Celotex,

 477 U.S. at 324). In other words, the opposing party must do more than make a conclusory denial

 of an asserted material fact but explain the reason for the denial with an accompanying specific

 reference to the evidentiary record. Am. Auto. Ins. Co. v. Marlow, 666 F. Supp. 2d 1209, 1212 (D.

 Colo. 2009); Section III(F) of the undersigned’s Practice Standards---Civil Actions. If the parties

 tell two different stories, one of which is blatantly contradicted by the record so that no reasonable
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 12 of 27




 jury could believe it, the court should not adopt that version. Pierson v. Bassett, 534 F. App’x 768,

 771 (10th Cir. 2013).

        “[T]he content of summary judgment evidence must be generally admissible and . . . if that

 evidence is presented in the form of an affidavit, the Rules of Civil Procedure specifically require

 a certain type of admissibility, i.e., the evidence must be based on personal knowledge.” Bryant v.

 Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir. 2005). “The court views the record and draws

 all inferences in the light most favorable to the non-moving party.” Pepsi-Cola Bottling Co. of

 Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005).

 II.    Leave to Amend Answer

        Defendant asks to amend its Answer principally for the purpose of adding the affirmative

 defense of preemption but also to make other adjustments consistent with the arguments its raises

 in its summary judgment motion. Because Defendant seeks to make that amendment after the

 deadline set forth in the Scheduling Order, the good cause standard of Fed. R. Civ. P. 16(b)(4)

 applies. Minter v. Prime Equip. Co., 451 F.3d 1196, 1205 n.4 (10th Cir. 2006) (“This Circuit

 adopted a similar interpretation of Rule 16(b)’s ‘good cause’ requirement in the context of

 counterclaims asserted after the scheduling order deadline.” (citing SIL-FLO, Inc. v. SFHC, Inc.,

 917 F.2d 1507, 1518–19 (10th Cir. 1990))). See also, Vazirabadi v. Denver Public Schs., 820 F.

 App’x 805, 809 (10th Cir. 2020) (applying the standards of Fed. R. Civ. P. 16(b)(4) and 15(a) to a

 request to amend a pleading).

        A.      Fed. R. Civ. P. 16(b)

        Rule 16 dictates that “[a] schedule may be modified only for good cause and with the

 judge's consent.” Fed. R. Civ. P. 16(b)(4). “After a scheduling order deadline, a party seeking leave

 to amend must demonstrate (1) good cause for seeking modification under Fed. R. Civ. P. 16(b)(4)
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 13 of 27




 and (2) satisfaction of the Rule 15(a) standard.” Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1247

 (10th Cir. 2015) (quoting Gorsuch, Ltd., B.C. v. Wells Fargo Nat'l Bank Ass’n, 771 F.3d 1230,

 1240 (10th Cir. 2014)). Rule 16(b)'s “good cause” standard is much different than the more lenient

 standard contained in Rule 15(a). Rule 16(b) does not focus on the bad faith of the movant, or the

 prejudice to the opposing party. Rather, it focuses on the diligence of the party seeking leave to

 modify the scheduling order to permit the proposed amendment. Properly construed, “good cause”

 means that scheduling deadlines cannot be met despite a party's diligent efforts. Colo. Visionary

 Acad. v. Medtronic, Inc., 194 F.R.D. 684, 687 (D. Colo. 2000) (quoting Dilmar Oil Co., v.

 Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C. 1997)). “Rule 16's good cause requirement

 may be satisfied, for example, if a plaintiff learns new information through discovery or if the

 underlying law has changed.” Gorsuch, 771 F.3d at 1240. However, “[a] litigant's failure to assert

 a claim as soon as he could have is properly a factor to be considered in deciding whether to grant

 leave to amend.” Perez v. Denver Fire Dep't, 243 F. Supp. 3d 1186, 1200 (D. Colo. 2017)

 (emphasis added). “To demonstrate good cause pursuant to Rule 16, the moving party must . . .

 ‘provide an adequate explanation for any delay.’” Lehman Bros. Holdings Inc. v. Universal Am.

 Mortg. Co., LLC, 300 F.R.D. 678, 681 (D. Colo. 2014) (quoting Strope v. Collins, 315 F. App'x

 57, 61 (10th Cir. 2009)); D.R. Horton, Inc.-Denver v. Travelers Indem. Co. of Am., 281 F.R.D.

 627, 630 (D. Colo. 2012). Further, a court may consider the procedural posture of a case in a Rule

 16(b) “good cause” analysis. Nicastle v. Adams Cty. Sheriff's Office, No. 10-cv-00816-REB-KMT,

 2011 WL 1465586, at *3 (D. Colo. Mar. 14, 2011), Rec. adopted by 2011 WL 1464588 (D. Colo.

 Apr. 18, 2011).

        B.      Fed. R. Civ. P. 15(a)

        Rule 15 states that after the deadline for amending a pleading as a matter of course, “a party
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 14 of 27




 may amend its pleading only with the opposing party's written consent or the court's leave. The

 court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The grant or

 denial of an opportunity to amend is within the discretion of the Court, but outright refusal to grant

 the leave without any justifying reason appearing for the denial is not an exercise of discretion; it

 is merely abuse of that discretion and inconsistent with the spirit of the Federal Rules. Maloney v.

 City of Pueblo, 323 F.R.D. 358, 360 (D. Colo. 2018) (quoting Foman v. Davis, 371 U.S. 178, 182

 (1962)). “Refusing leave to amend is generally only justified upon a showing of undue delay,

 undue prejudice to the opposing party, bad faith or dilatory motive, failure to cure deficiencies by

 amendments previously allowed, or futility of amendment.” Id. (quoting Frank v. U.S. West, Inc.,

 3 F.3d 1357, 1365 (10th Cir. 1993)).

        Prejudice in this context arises when the amendment unfairly affects the opposing party

 “‘in terms of preparing their defense to the amendment.’” Minter, 451 F.3d at 1208 (quoting Patton

 v. Gayer, 443 F.2d 79, 86 (10th Cir. 1971)). Prejudice occurs most often “when the amended claims

 arise out of a subject matter different from what was set forth in the complaint and raise significant

 new factual issues.” Id. Moreover, “[i]f a party opposes a motion to amend or to supplement on

 the grounds of futility, the court applies the same standard to its determination of the motion that

 governs a motion to dismiss under Fed. R. Civ. P. 12(b)(6).” Conkleton v. Zavaras, No. 08–cv–

 02612–WYD–MEH, 2010 WL 6089079, at *3 (D. Colo. Oct. 6, 2010), Rec. adopted by 2011 WL

 839282 (D. Colo. Mar. 7, 2011).

 II.    Preemption

        Public health and safety are traditional areas of state regulation, and a court does not assume

 that a federal statute supersedes the states’ historic police powers unless Congress made

 preemption its clear and manifest purpose. If Congress’s statutory direction is ambiguous, a court


                                                  14
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 15 of 27




 accepts the reading that disfavors preemption to avoid unnecessarily disturbing the federal-state

 balance. Cook v. Rockwell Int’l Corp., 790 F.3d 1088, 1094 (10th Cir. 2015). Defendant reads the

 applicable federal statute as preempting Plaintiff’s state common law claims for relief. To resolve

 this dispute, the Court begins with federal statute’s text.

        A.      Statutory Framework

                1.      Federal Helmet Safety Standards

        Congress passed the Consumer Product Safety Act (“CPSA”) in part “to develop uniform

 safety standards for consumer products and to minimize conflicting State and local regulations.”

 15 U.S.C. § 2051(b)(3). To accomplish that goal, Congress created the Consumer Product Safety

 Commission (“CPSC”), 15 U.S.C. § 2053, and gave it the power to set consumer product safety

 standards in terms of performance requirements, 15 U.S.C. § 2056(a)(1). “Any requirement of

 such a standard shall be reasonably necessary to prevent or reduce an unreasonable risk of injury

 associated with such product.” 15 U.S.C. § 2056(a). Specifically, Congress saw need “to protect

 against the risk of helmets coming off the heads of bicycle riders.” 15 U.S.C. § 6004(c)(2).

        Under that grant of authority, CPSC promulgated safety standards for bicycle helmets at

 16 C.F.R. §§ 1203, et seq., (“Helmet Standard”). The Helmet Standard’s purpose “is to reduce the

 likelihood of serious injury and death to bicyclists resulting from impacts to the head, pursuant to

 15 U.S.C. 6001-6006.” 16 C.F.R. § 1203.2. Congress identified the American National Standards

 Institute, Snell Memorial Foundation, and American Society for Testing and Materials (“ASTM”)

 as sources of safety standards. 15 U.S.C. § 6004(b). An “approved bicycle helmet” is one that

 meets the final version of the standard. 15 U.S.C. § 6006(2).

        The Helmet Standard describes the ways in which a helmet should perform in terms of

 positional safety (regarding the helmet’s ability to remain on the wearer’s head), the ability of the


                                                   15
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 16 of 27




 retention system to remain intact, and “impact attenuation.” 16 C.F.R. § 1203.12. It also defines

 how to test whether a helmet meets those performance requirements. The positional stability, or

 roll-off resistance, test is found at 16 C.F.R. § 1203.15. Generally speaking, that procedure

 involves fastening a helmet to a headform with its retention system and straps and dropping a

 weight on it to simulate the forces that would cause it to come off a wearer’s head.

        Congress also requires compliance certification. 15 U.S.C. § 2063(a). CPSC sets forth the

 guidelines for how to certify Helmet Standard compliance, 16 C.F.R. §§ 1203.30, et seq., including

 what constitutes a reasonable testing program, 16 C.F.R. § 1203.33(b). A “reasonable testing

 program” consists of tests that “are identical or equivalent to, or more stringent than, the tests

 defined in the standard.” One or more helmets are selected from a production lot, and certification

 may be given if “there is reasonable assurance that all of the bicycle helmets in that lot comply

 with the requirements of the standard.” 16 C.F.R. 1203.32(e).

                2.       Preemption of State Standards and Requirements

        The CPSA addresses the issue of state standards “which are designed to deal with the same

 risk of injury associated with [the federal] consumer product [safety standard].” Congress

 expressly precludes a state from either establishing or continuing “any provision of a safety

 standard or regulation which prescribes any requirements as to the [performance or design] of such

 product.” 15 U.S.C. § 2075(a). However, it does permit requirements that are identical to the

 federal standard. Id. A state may impose a safety standard that exceeds the federal one if the terms

 of 15 U.S.C. § 2075(c) are met such as the requirement that the state standard “not unduly burden

 interstate commerce.”

        The CPSA thereby preempts state statutes, administrative regulations, or other positive

 enactments that concern the same risks of injury that the governing federal standard addresses. It


                                                 16
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 17 of 27




 possibly may preempt state common law tort actions that would have the effect of creating a

 standard, but whether Section 2075(a)’s reach extends that far is not dispositive to this ruling.

                3.      Saving Clauses

        Even if, as Defendant argues, Section 2075(a) preempts both positive regulatory

 enactments and common law tort claims, it must be construed in conjunction with CPSA’s full

 statutory framework. CPSA contains several additional provisions that preserve a consumer’s

 range of remedies. For example, CPSA expressly makes its remedies to “be in addition to and not

 in lieu of any other remedies provided by common law or under Federal or State law.” 15 U.S.C.

 § 2072(c). Nor does a product’s compliance with the federal standard shield its maker from

 liability. “Compliance with consumer product safety rules or other rules or orders under this

 chapter shall not relieve any person from liability at common law or under State statutory law to

 any other person.” 15 U.S.C. § 2074(a). Indeed, a “saving clause reflects a congressional

 determination that occasional nonuniformity [in safety standards and regulation] is a small price

 to pay for a system in which juries not only create, but also enforce, safety standards, while

 simultaneously providing necessary compensation to victims.” Geier v. Am. Honda Motor Co.,

 529 U.S. 861, 871 (2000).

        A.      Express Preemption

        In order to preempt a state’s traditional police protection powers, a clear expression of

 congressional intent is required. The Tenth Circuit found the preemption and savings provision

 framework of the Manufactured Housing Act not to expressly preempt state common law liability.

 Choate v. Champion Home Builders Co., 222 F.3d 788, 793-94 (10th Cir. 2000). It reached that

 conclusion relying in part on Geier v. Am. Honda Motor Co., 529 U.S. 861 (2000). In Geier, the

 United States Supreme Court read the preemption and saving clause provisions in the National


                                                  17
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 18 of 27




 Traffic and Motor Vehicle Safety Act in the same way. Id. at 1918. The parties cite no Tenth

 Circuit opinion that considers the CPSA framework. However, other courts have construed it as

 not expressly precluding a plaintiff from bringing a product liability claim against a manufacturer

 under a common law cause of action. Leipart v. Guardian Indus., Inc., 234 F.3d 1063, 1069 (9th

 Cir. 2000) (concluding that “federal safety standards promulgated under the CPSA do not pre-

 empt state common-law requirements”); Colon v. BIC USA, Inc., 136 F. Supp. 2d 196, 205

 (S.D.N.Y. 2000) (concluding “that the presence of the saving clause in the CPSA eliminates a

 broad reading of the preemption provision to include common law claims”).

        Citing Geier and Choate, Defendant “withdraws its argument that plaintiff’s claims are

 barred by express preemption.” ECF 97 at 4, n.1.

        B.      Implied Preemption

        Even if there is a saving clause, preemption still may be found if a common law claim

 nonetheless conflicts a federal statute. There are two circumstances that give rise to an actual

 conflict that has a preemptive effect. The first one occurs when it would be impossible for the

 defendant to comply with both the federal requirements and the standard that the plaintiff’s

 successful tort action would establish. The second situation is when the plaintiff’s state law claim

 would hinder, frustrate, or otherwise stand as an obstacle to the purpose and goals of the federal

 statute. Choate, 222 F.3d at 795.

                                            ANALYSIS

 I.     Waiver of the Preemption Defense

        Plaintiff contends that Defendant has waived the argument that he may not pursue his state

 common law tort claims because federal statute preempts them. Preemption is the kind of defense

 that may be waived or forfeited if a defendant does not plead it as an affirmative defense in the


                                                 18
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 19 of 27




 answer. Cook, 790 F.3d at 1092; Sherman v. Sunsong Am., Inc., No. 04CV300, 2007 WL 9797664,

 at *3 (D.Neb. Feb. 8, 2007). See also, Yishak v. Old Republic Ins. Co., No. 19-cv-03029-REB-

 NYW, 2020 WL 6870608, at *2 (D. Colo. Oct. 6, 2020) (concluding that ERISA preemption is an

 affirmative defense which is waived if not asserted in the defendant’s answer).

        Defendant did not expressly raise preemption in its answer, but it contends that its

 Affirmative Defense No. 6 implicitly includes a preemption argument. There, Defendant pleads

 that it “exercised reasonable care and acted in accordance with all applicable federal, state and

 local statutory, regulatory and common law requirements and standards.” ECF 11 at 10. Defendant

 argues that Affirmative Defense No. 6 sufficiently put Plaintiff on notice. See also Colon, 136 F.

 Supp. 2d at 200 (agreeing with the same argument). Defendant makes the same argument with

 respect to Affirmative Defense No. 5 in which it seeks entitlement “to the presumptions contained

 in C.R.S. § 13-21-403.” Defendant says those presumptions include compliance with federal

 standards and regulations. ECF 98 at 3.

        To the extent Affirmative Defense Nos. 5 and 6 did not give Plaintiff notice, the Court

 finds good cause for Defendant to amend its Answer to add a preemption defense. Defendant seeks

 to add as Affirmative Defense No. 12 that “Plaintiff’s claims may be barred in whole or in part

 through express preemption by the Consumer Product Safety Act, at 15 U.S.C. § 2075(a), or

 alternatively, through the doctrine of implied conflict preemption.” Even if Defendant should have

 pleaded preemption in its Answer as originally filed, the Court finds no prejudice to Plaintiff from

 raising for the first time in its summary judgment motion. See in re Air Crash Disaster, 721 F.

 Supp. 1185, 1186 (D. Colo. 1988) (finding that plaintiffs received sufficient notice of the

 preemption defense from defendant’s summary judgment motion, permitting late amendment of

 defendant’s answer, and preferring not to resolve legal questions by procedural default); Sherman,


                                                 19
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 20 of 27




 2007 WL 9797664 at *4 (noting that a court may allow a defendant to plead the affirmative defense

 of preemption at the summary judgment stage if the delay would not prejudice the plaintiff). At

 least in this case, preemption is purely a legal question without the need for fact development.

 Moreover, Plaintiff, himself, concedes that he was able to adequately address preemption in his

 Response (ECF 96 at 6), even if he would have preferred earlier notice.

        Substantively, the parties’ dispute over late amendment is not dispositive. The Court does

 not find Plaintiff’s claims to be preempted after considering the defense on its merits.

 II.    Implied Preemption

        Implied preemption requires a finding that Plaintiff’s claims for relief actually conflict with

 CPSC standards. Actual conflict exists if compliance with both the federal and state standards

 would be impossible or if the state standard would frustrate the purpose and goals of the federal

 standard.

        The Court begins the inquiry by clarifying what Plaintiff’s claims are. For this particular

 issue, the Court excludes from its consideration whether Plaintiff has sufficient evidence to prove

 any of his theories about helmet defects. Instead, the Court considers only the nature of his claims

 and if they would create an inconsistent safety standard should he prevail on them.

        Plaintiff asserts various causes of action for negligence in his Complaint but without

 specifying how Defendant breached any duties of care. ECF 1. The Scheduling Order says only

 that the helmet should have prevented [Plaintiff] from receiving any traumatic head/brain injuries”

 and Defendant breached its promise to consumers that the helmet complied with federal safety

 standards. ECF 20 at 2-3. In his Response, Plaintiff frames them as (1) a failure to test the helmet

 properly, (2) the helmet’s failure to perform as the federal standards anticipate, and (3) not




                                                  20
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 21 of 27




 designing the helmet to provide greater protection. ECF 90 at 17. In its Reply, Defendant refers to

 them simply as “defect claims” or “design defect claims.”

           Plaintiff complains about the helmet’s design, arguing that the nylon retention straps in the

 back of the helmet should have been routed through the fit system. That is how Defendant

 describes the alleged design defect in its Reply. ECF 97 at 19, 24. As Plaintiff describes it,

 Defendant should have “woven the helmet’s rear chinstraps through the occipital stabilizer” in

 order to make the helmet more stable and secure. ECF 90 at 1. Plaintiff also complains about the

 strength of the occipital stabilizer’s connection to the helmet. Id. at 13. Plaintiff contends that the

 design he proposes would have been safer (as well as cost-effective). Id. at 14.

           To the extent Plaintiff also alleges that Defendant should have tested the helmet in some

 different way, there is actual conflict. Defendant cites Dr. Yakacki’s opinion “that the ‘fit system’s

 strength’ should have been tested in the roll-off test because it cannot be “decoupled” from the rest

 of the retention system.” ECF 90 at 13. If the helmet passed the test with only the chinstrap, it is

 unclear how a test of a greater retention system (chinstrap plus occipital stabilizer) would have

 yielded a different result. Nevertheless, because CPSC sets forth specific testing requirements,

 Plaintiff may not argue that Defendant (or a testing facility) should have conducted some other

 kind of test beyond what the Helmet Standard already specifies. However, to the extent Plaintiff

 makes this point to support his argument that the occipital stabilizer should have been incorporated

 into retention system (whereby the strength of the greater structure would have been subject of the

 test) or to say that the suggested test would have revealed a design defect in how the occipital

 stabilizer was joined to the helmet, then it relates to his defective design claim which he may

 pursue.




                                                    21
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 22 of 27




        Regarding the defective design claim, Defendant does not argue that it would be impossible

 for it to use Plaintiff’s suggestion and still comply with the CPSC’s requirements. It is not that the

 governing standard required Defendant to design the helmet as it did. Consequently, the Court

 does not find preemption on the basis of “impossibility.”

        The focus of Defendant’s argument instead is on whether Plaintiff’s proposed alternative

 design would hinder CPSC’s goals. ECF 97 at 19-26. The Court sees no such conflict. To begin

 with, the mere fact that the helmet was certified does not automatically shield Defendant from

 liability. CPSA expressly says to the contrary. 15 U.S.C. § 2074(a).

        Nor does CPSC define the only way a helmet may be designed. Defendant does not say

 that the Helmet Standard requires it to design a helmet with certain features inconsistent with

 Plaintiff’s suggestion. For example, the Helmet Standard did not expressly give Defendant the

 choice whether to combine the fit and retention systems, equivalent to the design choice at issue

 in Geier, 529 U.S. at 881. Indeed, the Helmet Standard “did not ‘require’ [Defendant’s helmet] to

 take any particular form for any particular reason.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 493

 (1996). Nor does this case present the situation in which the regulator already had rejected the

 suggested design as impractical that Lady v. Neal Glaser Marine, Inc., 228 F.3d 598, 615 (5th Cir.

 2000) addressed.

        In the CPSA context, there is case law that applies Geier’s reasoning to describe it as setting

 the mandatory minimum “floor” for safety, leaving room for improvement in design that state

 common law actions could foster. Leipart, 234 F.3d at 1070; Colon, 136 F. Supp. 2d at 208. If

 Plaintiff’s proposed alternative design in fact would make the helmet safer by making it less likely

 to come off during an accident, then it would accomplish what the federal standard intended to

 achieve. Increasing the degree of protection above the federal standard does not necessarily create


                                                  22
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 23 of 27




 a conflict. Colon, 136 F. Supp. 2d at 207. Plaintiff’s tort claim would incentivize helmet

 manufacturers to incorporate safer designs. Moe v. MTD Prods., Inc., 73 F.3d 179, 183 (8th Cir.

 1995).

          Should Plaintiff prevail on his defective design theory, his common law claim in effect

 would set a higher standard of safety. While that new resulting standard may be different that what

 the Helmet Standard prescribes, it does not necessarily mean an inconsistent result. Defendant

 does not show the kind of conflict that would justify preempting Plaintiff’s ability to seek redress

 under state law.

 III.     Causation

          Causation is a necessary element for each of Plaintiff’s claims for negligence, strict

 products liability, manufacturer’s negligence, misrepresentation of fact, breach of express

 warranty, and breach of implied warranty of merchantability. Proving causation, in turn, requires

 evidence in the form of expert witness opinion testimony. Truck Ins. Exch. v. MagneTek, Inc., 360

 F.3d 1206, 1214 (10th Cir. 2004); Nash v. Wal-Mart Stores, Inc., No. 15-cv-02330-RM-MEH,

 2017 WL 5188339, at *9 (D. Colo. Feb. 15, 2017). Defendant argues that Plaintiff’s expert

 witnesses provide insufficient evidence to prove that his injury resulted from a helmet defect. For

 purposes of this ruling, the Court assumes that his expert witnesses are qualified and their opinions

 are reliable, arguments which Defendant raises in their Rule 702 Motions at ECF 80 and 82.

          Plaintiff relies on the testimony of Dr. Yakacki who suggests an alternative design for the

 helmet’s retention system, one that would have incorporated the occipital stabilizer by connecting

 it to the chinstraps. Dr. Yakacki opines that the alternative design would have made it more

 difficult (i.e., less likely) for the helmet to come off during this accident. In other words, the design

 would have “improved [the helmet’s retention] characteristics.” ECF 81-9 at 16-17. However, he


                                                    23
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 24 of 27




 does not go so far as to guarantee that it would have prevented the helmet from doing so. Nor does

 Defendant explain why such a definitive statement is needed to survive summary judgment review.

        Defendant more strongly objects to the opinion’s supporting basis. At his deposition, Dr.

 Yakacki stated that he did not determine the amount of force that Plaintiff’s helmet experienced

 during the accident or that it would take to dislodge a helmet with the suggested design. Id. at 6,

 10-11, 15. Instead, Dr. Yakacki conducted a surrogate test in which he observed whether a person

 could pull the redesigned helmet off his head. His opinion rests mostly on the surrogate testing,

 but Dr. Yakacki also took photographs during a simulated roll-off test. Id. at 13-14. Dr. Yakacki

 provides further explanation on these points, but because he presents it in a new affidavit produced

 for the first time in response to Defendant’s summary judgment motion, the Court does not include

 it for consideration. Nor does the Court determine for present purposes whether Dr. Yakacki’s

 surrogate testing meets the Fed. R. Evid. 702 and Daubert standards.

        Instead, the Court finds that Dr. Yakacki’s opinion, as expressed in his reports and at

 deposition and assuming for present purposes that they are admissible as expert witness opinion,

 create a dispute of fact over causation. If the alternatively designed helmet more likely would have

 remained on Plaintiff’s head, then there is sufficient inference, even if at the minimum, that the

 helmet had a design defect that caused it to be less safe.

        Next, Plaintiff submits Ms. Chatham, his biomechanics and helmet standards expert, to

 hypothesize about the degree of injury he would have incurred had his helmet remained on his

 head at the time of impact. Ms. Chatham conceded the possibility of a skull fracture despite

 wearing a helmet. In other words, wearing a helmet does not guarantee against any sort of skull

 fracture in all accident situations. However, she did say that Plaintiff “likely would not have




                                                  24
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 25 of 27




 received a skull fracture had he been wearing his helmet with the impact to the guardrail post.”

 ECF 81-10 at 6-7 (emphasis added).

        As with Dr. Yakacki, the focus of Defendant’s objection instead concerns the foundation

 of Ms. Chatham’s opinion. When asked for the “scientific basis” supporting her opinion, Ms.

 Chatham referred to the “peer-review literature” that she cited in her report in which cycling

 accidents were analyzed “to see the reduction in head injuries while wearing a helmet.” ECF 81-

 10 at 7. She also referenced cadaver skull testing used to set helmet standards. ECF 90-5 at 1-2.

 On that basis, Ms. Chatham concluded “with a reasonable degree of engineering certainty that had

 [Plaintiff] been wearing his helmet, he would not have suffered a skull fracture.” Id. at 1. Defendant

 does not include it in his argument, but Ms. Chatham discusses in her report studies about helmet

 effectiveness “in reducing the severity of head injuries” and helmet stability. ECF 90-6 at 30-31.

 In other words, Ms. Chatham states a supporting basis beyond mere general reliance on

 “literature.” Even if at the minimum, Ms. Chatham’s report and deposition testimony suffices to

 create a dispute of fact over whether Plaintiff’s head injuries would have been less severe had his

 helmet remained on his head at the time of impact.

        Whether there is some other reason to strike either Dr. Yakacki or Ms. Chatham’s expert

 opinions, the Court leaves for ruling on the motions in limine. For summary judgment purposes,

 accepting their reports and deposition testimony as is, they are sufficient evidence from which a

 jury might find causation.

 IV.    Strict Product Liability for Misrepresentation of Fact, Breach of Express Warranty,
        and Breach of the Implied Warranty of Merchantability

        Defendant argues that the fact that the Max helmet line was CPSC certified and has a B-

 90A certification from the Snell Memorial Foundation defeats Plaintiff’s ability to prevail on these

 causes of action. Plaintiff counters that argument in several respects.

                                                  25
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 26 of 27




         First, Plaintiff contends that the Max helmet model’s certification is based on improper

 testing that excluded the helmet’s “fit system.” Because the helmet’s “retention system” was not

 tested in its “entirety,” Plaintiff argues that the helmet line may not actually meet safety

 certification standards in the first place. The only evidence that Plaintiff cites to support that theory

 is Paragraph 15 of Ms. Chatham’s new affidavit at ECF 90-6, but this Court excludes it from

 consideration. Plaintiff refers to no evidence that predates the summary judgment motion.

         Even if the helmet model line does meet the safety standards, Plaintiff reasons that his

 particular helmet did not perform as those standards anticipate. Ms. Chatham opines that the

 helmet experienced forces during the accident that were less than what the testing standard subjects

 it to. Nevertheless, it still failed to protect his head. Defendant challenges the reliability and

 admissibility of that particular opinion under Fed. R. Evid. 702 and Daubert standards. This Court

 will address that argument in its separate ruling on Defendant’s motions in limine. For present

 purposes, the Court accepts Ms. Chatham’s opinions regarding Plaintiff’s speed and impact at the

 time of the accident as is, and finds it sufficient to create, even if at the minimum, a dispute of fact.

         Third, Plaintiff infers from the ways in which the helmet broke and did not remain on his

 head that his helmet did not actually comply with certification standards. Defendant argues that

 “[t]o the extent that these claims are premised upon plaintiff’s design defect allegations, [they] are

 preempted by implied conflict preemption.” ECF 97 at 34-35. Defendant’s argument implies that

 in the absence of preemption, Plaintiff’s design defect theory does support these claims.

         The parties’ arguments about whether these particular claims survive summary judgment

 review are limited. However, the implication of Defendant’s Reply is that there is evidence—if

 accepted—that could support Plaintiff’s argument that the particular helmet that he had bought fell




                                                    26
Case 1:19-cv-01750-MEH Document 101 Filed 08/17/21 USDC Colorado Page 27 of 27




 short of express or implied representations about it. Defendant does not show how summary

 judgment should be entered in its favor on them.

                                         CONCLUSION

        Plaintiff’s core theory is that Defendant could have designed the helmet in a way that would

 have increased its ability to remain on his head during the accident event. Whether Plaintiff can

 prove negligence has yet to be determined, but the Court does not find his tort causes of action to

 be preempted. Plaintiff also relies heavily on new affidavits in which his expert witnesses either

 express wholly new opinions or supplement existing ones. Even without taking the new affidavits

 into consideration, the Court finds the record to provide sufficient minimum evidence to support

 his claims. Should the rulings on the parties’ motions in limine change the evidentiary posture of

 Plaintiff’s claims for relief, the Court will consider leave to file a new summary judgment motion.

        For the above reasons, the Court denies Defendant’s Motion for Summary Judgment [filed

 May 28, 2021; ECF 90].

        The Court grants Defendant’s Motion for Leave to File a First Amended Answer to

 Plaintiff’s Complaint [filed June 3, 2021; ECF 93]. Defendant shall file its proposed First

 Amended Answer (ECF 93-1) separately into the record.

        Entered this 17th day of August, 2021, at Denver, Colorado.

                                                      BY THE COURT:



                                                      Michael E. Hegarty
                                                      United States Magistrate Judge




                                                 27
